


110 HR 5450 IH: Modernize Our Bookkeeping In the Law

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5450
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Pomeroy, Mr. Herger,
			 Mr. Camp of Michigan,
			 Mr. Brady of Texas,
			 Mr. Tiberi, and
			 Mr. Cantor) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to remove cell
		  phones from listed property under section 280F.
	
	
		1.Short titleThis Act may be cited as the
			 Modernize Our Bookkeeping In the Law
			 for Employee’s Cell Phone Act of 2008.
		2.Removal of cellular
			 telephones (or similar telecommunications equipment) from listed
			 property
			(a)In
			 generalSubparagraph (A) of
			 section 280F(d)(4) of the Internal Revenue Code (defining listed property) is
			 amended by inserting and at the end of clause (iv), by striking
			 clause (v), and by redesignating clause (vi) as clause (v).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			
